Citation Nr: 0914646	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1967 to September 1969, and was awarded a Purple 
Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for tinnitus.

In November 2008, this issue was remanded for further 
evidentiary development.

The appeal is now once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As noted in the Introduction, this case was remanded by the 
Board in November 2008.  At that time, the Board considered 
the Veteran's contention that he developed tinnitus as a 
result of acoustic trauma while on active duty, but observed 
that there was an obvious discrepancy between the Veteran's 
denial of tinnitus during a February 2005 VA examination, and 
his repeated assertions in statements submitted to the RO 
that he currently experience tinnitus due to service.  The 
Board considered that it was possible that this discrepancy 
was due to the fact that he described his tinnitus as 
"clicking and roaring" in his ear, rather than tingling as 
is often reported in claims involving tinnitus.  However, the 
Board also noted that VA adjudicators are not medical 
professionals, and cannot offer competent medical opinions 
with regard to diagnosis or etiology.  See Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  Instead, the Board must 
rely on independent medical evidence. 

Therefore, in light of the discrepancy, the Board found that 
another examination was warranted to clarify whether the 
Veteran does have tinnitus related to acoustic trauma in 
service.  The Board specifically instructed the AMC to 
arrange for an examination with an ear, nose, and throat 
(ENT) specialist.  Unfortunately, it appears that an ENT 
specialist was not available at the VA medical facilities 
closest to the Veteran, and that he would have to travel to 
the VA Medical Center in St. Louis.  He did not attend that 
examination, and, although not clear from the record, it 
appears that this may have been due to the difficulties of 
travelling to St. Louis, as the Veteran had expressed a 
willingness to be examined in Columbia, Missouri.

The Board recognizes that the AMC fully complied with the 
Board's remand instructions to the extent possible under the 
circumstances.  However, it appears that the Board may have 
been too specific in requiring an ENT examination when an 
examination with other health care specialists may have 
sufficed.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 
(2007) (rejecting argument that a medical opinion by a nurse 
practitioner is not competent medical evidence, and, 
rejecting argument that VA cannot rely upon a medical opinion 
that does not explicitly state the qualifications of the 
examiner).

Accordingly, the Board finds that another remand is warranted 
to provide the Veteran an opportunity to appear for a VA 
examination at a more convenient location with a VA examiner 
competent to render a medical diagnosis and opinion in his 
case.

Furthermore, the record reflects that the Veteran was 
recently awarded disability benefits from the Social Security 
Administration (SSA).  Although tinnitus is not one of the 
disabilities listed in the award letter, the possibility that 
SSA records could contain relevant evidence to the claims 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The 
case, therefore, must be remanded to obtain these records.  
38 C.F.R. § 3.159(c)(2) (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration documents related to the 
Veteran's approved disability claim, 
including all disability determinations 
and associated medical records.  Associate 
with the claims folder all documentation 
related to the request and any response 
received.

2.  Schedule the Veteran for an 
examination to determine the nature and 
likely etiology of the claimed tinnitus.  
The examiner should elicit a complete 
history and description of symptoms from 
the Veteran, and offer an opinion as to 
whether a diagnosis of tinnitus is 
warranted.  The claims folder must be 
provided to the examiner for review.  If 
tinnitus is found, the examiner should be 
asked to indicate whether it is at least 
as likely as not that the Veteran's 
claimed tinnitus was incurred in service.

3.  Readjudicate the claim of entitlement 
to service connection for tinnitus.  If 
the benefit sought remains denied, the 
Veteran should be provided a SSOC.  After 
he has been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




